Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added reference Bayoumi teaches the claims along with Mutton, Gunter and Wang

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180131979 A1 to Bayoumi, US 20150208103 A1 to Guntur et al. and US 20130114744 A1 to Mutton et al. 
As to claim 1, Bayoumi teaches a computer-implemented method of dynamically batching a video stream from a video, said video connected to a network (Fig. 5, ¶0030, transcoded based on the characteristics of clients' devices. Transcoding is a computationally expensive and time-consuming operation; therefore, streaming service providers currently store numerous transcoded versions of the same video to serve different types of client devices.); the method comprising the steps of: capturing, a video stream (Fig. 1, ¶0029); identifying two or more intended subscribers of the video stream, said subscribers connected network (¶0044); determining a sensitivity to latency for each subscriber of the two or more intended subscribers (¶0038, (QoS) demands of video streams. Video stream clients have unique QoS demands. In particular, they need to receive video streams without any delay. Such delay may occur either during streaming, due to an incomplete transcoding task by its presentation time (“missing presentation deadline”), or it may occur at the beginning of a video stream (“startup delay”). Previous studies confirm that streaming clients mostly do not watch videos to the end. See X. Cheng, J. Liu, and C. Dale, “Understanding the characteristics of internet short video sharing: a YouTube-based measurement study);  batching the video stream into a plurality of batches, wherein the size of each batch of the plurality of batches is based on only one the subscriber type of the two or more intended subscribers that is determined to be most sensitive to latency (¶0047, ¶0050); and transmitting the plurality of batches of the video stream to the or each subscriber (¶0048).  Bayoumi does not teach a video camera or a video camera connected to a packet-switched network and by the video camera.  Mutton teaches a device camera connected to a packet-switched network (¶0250). In view of the teachings of Mutton, it would have been obvious before the effective filing date of the invention to modify the teachings of Bayoumi.  The suggestion/motivation would be accelerating the delivery of content.
Guntur teaches a video camera (¶0062). In view of the teachings of Guntur, it would have been obvious before the effective filing date of the invention to modify the teachings of Bayoumi and Mutton.  The suggestion/motivation would be user interface module for receiving a user request from a user with respect to the live video stream and communicating with the segment management module for streaming the encoded video segments to the user based on the user request.


As to claim 2, Bayoumi, Mutton and Guntur teach the computer-implemented method of claim 1, wherein determining a sensitivity to latency includes identifying a type of subscriber (Bayoumi, ¶0040, Guntur, ¶0220).
As to claim 6, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 1, wherein the video camera is connected to a server, and wherein the server performs the step of determining the sensitivity to latency for each subscriber (Bayoumi, ¶0048, Gunter, ¶0062, system 100 is also operable to facilitate the sharing of users' video views (i.e., footages of the live video stream viewed by the users) with others.  To initiate sharing, the user viewing the live video stream at certain/particular viewing parameters (e.g., a particular virtual zoom level, a particular virtual pan position, and a particular camera providing the live video stream 106 being viewed by the user) instructs the system 100 via a user interface on the display module 102 as described above to start sharing or saving, Mutton, ¶0250). 
As to claim 7, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 6, wherein the video camera sends the captured video stream to the server, and the server performs the step of batching the video stream and transmitting the plurality of batches of the video stream to each subscriber (Bayoumi, ¶0048, Gunter, ¶0062).
As to claim 8, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 1, wherein a processor within the video camera performs the step of batching the video stream (Fig. 5A, ¶0087, Bayoumi, ¶0038).
As to claim 9, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 8, wherein the video camera sends the plurality of batches of the video stream to a server (Fig. 5A, ¶0087, Bayoumi, ¶0048).
As to claim 10, see the rejection of claim 1.
As to claim 11, see the rejection of claim 2.
As to claim 15, see the rejection of claim 6.
As to claim 16, see the rejection of claim 7.
As to claim 17, see the rejection of claim 9.
As to claim 18, see the rejection of claim 1.
As to claim 19, Bayoumi, Guntur and Mutton teaches the video camera of claim 18, wherein determining a sensitivity to latency for each subscriber includes receiving, from a server, a sensitivity to latency for each subscriber (Bayoumi, ¶0052).
As to claim 20, see the rejection of claim 1.

Claims 3-5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayoumi, Guntur and Mutton as applied to claim 1 and 10 above, and further in view of US 6643327 B1 to Wang.4

As to claim 3, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 1, Bayoumi, Mutton and Guntur do not teach wherein when at least one subscriber is determined to be a streamer of the video stream, the video stream is batched at an individual frame level.  Wang teaches wherein when at least one subscriber is determined to be a streamer of the video stream, the video stream is batched at an individual frame level. Wang teaches wherein when at least one subscriber is determined to be a streamer of the video stream, the video stream is batched at an individual frame level (Wang, ¶0220).  In view of the teachings of Wang, it would have been obvious before the effective filing date of the invention to modify the teachings of Bayoumi, Mutton and Guntur. The suggestion/motivation would be controlling during transcoding and encoding of digital video programming environment.

As to claim 4, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 1, Bayoumi, Mutton and Guntur does not teach wherein when all subscribers are determined to be storers of the video stream, the video stream is batched at a group-of- pictures level. Wang teaches wherein when all subscribers are determined to be storers of the video stream, the video stream is batched at a group-of- pictures level (Col. 6, ll. 41-49). In view of the teachings of Wang, it would have been obvious before the effective filing date of the invention to modify the teachings of Bayoumi, Mutton and Guntur.  The suggestion/motivation would be controlling during transcoding and encoding of digital video programming environment.

As to claim 5, Bayoumi, Mutton and Guntur teaches the computer-implemented method of claim 1, wherein when at least one subscriber is determined to be a video analyser and no subscribers are determined to be streamers of the video stream (Bayoumi, data chunks into an appropriate format for respective client devices.  In addition, in certain embodiments, ingest server 205 and/or chunk server 220 are configured to change a chunk size on demand for any output format.  Significantly, changing the chunk size on demand for output formats divorces storage size requirements from transmission and/or streaming size requirements). Bayoumi, Mutton and Guntur do not teach, the video stream is batched at a level between an individual frame level and a group-of-pictures level.  Wang teaches wherein when at least one subscriber is determined to be a video analyser and no subscribers are determined to be streamers of the video stream, the video stream is batched at a level between an individual frame level and a group-of-pictures level (Col. 6, ll. 41-49). In view of the teachings of Wang, it would have been obvious before the effective filing date of the invention to modify the teachings of Bayoumi, Mutton and Guntur.  The suggestion/motivation would be controlling during transcoding and encoding of digital video programming environment.
As to claim 12, see the rejection of claim 3.
As to claim 13, see the rejection of claim 4. 
As to claim 14, see the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421               
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421